Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.   The most pertinent of these references have been applied below.
	
	
	Election/Restrictions
The applicant has elected Group I (claims 1-5) and the species of fluorene/benzothiadiazole/benzothiadiazole without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaria et al. (Synthetic Metals 191 (2014) 168–176, listed on ISR and IDS).
Scaria (abs., 168–176) discloses PFBTDTBT:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The polymer would inherently exhibit the claimed properties of white, blue, green, and yellow light blocks, because in view of the substantially identical composition (in this case, the disclosed polymer and monomer structures), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Anal. Chem. 2016, 88, 11616−11623, listed on ISR and IDS).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
The claimed light blocks are met by the same inherency rationale in above paragraph 1.

Claim(s) 1-2 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (Nanoscale, 2013, 5, 8593–8601).
Geng (abs., 8593–8601) discloses PFBTDBT:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The claimed light blocks are met by the same inherency rationale in above paragraph 1.

Claim(s) 1-2 and 5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi et al. (US 20170028064 listed on ISR and IDS).
Levi (abs., claims, Table 2, Fig.19, 55) discloses:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

That can have a Mn of 1k-4.5k, 2k-4k, or 1k-2k.
The claimed light blocks are met by the same inherency rationale in above paragraph 1.

Claim(s) 1 and 5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towns et al. (US 20030186079).
As to claims 1 and 5, Towns (abs., claims, examples, 55-56) discloses a polymer 1:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The structure embraces a species with y=0.5, x=0.45, z=0.05, and n=4 (would inherently meet the claimed Mn).  The claimed light blocks are met by the same inherency rationale in above paragraph 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Scaria et al. (Synthetic Metals 191 (2014) 168–176, listed on ISR and IDS).
Disclosure of Scaria is adequately set forth in ¶4 and is incorporated herein by reference.  
The disclosed structure is a homolog of the claimed one regarding the C6 vs. C10 alkyl substituents on the fluorene comonomer.  
Although the reference teaches additional methylene linkage, -CH2-, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to use the claimed hexyl substituted fluorene comonomer.  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claim(s) 2 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (Anal. Chem. 2016, 88, 11616−11623, listed on ISR and IDS).
Disclosure of Chen is adequately set forth in ¶2 and is incorporated herein by reference.  
The disclosed structure is a homolog of the claimed one regarding the C6 vs. C8 alkyl substituents on the fluorene comonomer.  Claim 2 is met by the same rationale of above paragraph 6.

Claim(s) 1-5 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Towns et al. (US 20030186079).
As to claims 1-5, Towns (abs., claims, examples, 55-56) discloses a polymer 1:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The references are silent on the claimed property of light blocks.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar comonomers.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. light blocks, would necessarily flow from a composition containing all of the claimed comonomers in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766